
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 137
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2011
			Mr. Graves of
			 Missouri submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States Postal Service should take all
		  appropriate measures to ensure the continuation of its 6-day mail delivery
		  service.
	
	
		Whereas the United States Postal Service has announced
			 that it may need to reduce the frequency of its mail delivery service from 6
			 days a week to 5 days a week;
		Whereas 6-day mail delivery service is an essential
			 service that the American people have relied on since 1912, particularly
			 working families that depend on the Postal Service for the timely delivery of
			 their paychecks;
		Whereas Social Security is the primary or sole source of
			 income for many senior citizens, and any delay in the delivery of their Social
			 Security checks would make it difficult for them to purchase even essential
			 items, such as food and medicine; and
		Whereas reducing mail delivery service to 5 days a week
			 would inevitably cause not only delays in the delivery of mail, but higher
			 postal costs, due to the many hours of additional overtime that the Postal
			 Service would require in order to handle the resulting back-up of mail: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the United States Postal Service should take all
			 appropriate measures to ensure the continuation of its 6-day mail delivery
			 service.
		
